Title: Thomas Jefferson to Mathew Carey, 9 February 1815
From: Jefferson, Thomas
To: Carey, Mathew


          Sir Monticello Feb. 9. 15.
          I thank you for the copy of the Olive branch you have been so kind as to send me. many extracts from it which I had seen in the newspapers had excited a wish to procure it, but the effecting this had been prevented by the difficulty of making small or fractional remittances to Philadelphia and especially since the bank bills of the different states have ceased to be recievable in all others. a a cursory view over the work has confirmed the expectation excited by the extracts, that it will do great good. faults have doubtless been committed on both sides, and most, probably, by those who have the oftenest been obliged to decide which branch of a dilemma should be pursued. a more serious examination perusal of the book which I shall immediately undertake will, I doubt not, confirm the good opinion formed of it. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        